 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138Awrey Bakeries, Incorporated and Council 30, United Distributive Workers Union, Retail, Wholesale and Department Store Union, AFLŒCIO and Douglas Wiseman.  Cases 7ŒCAŒ43042 (2) and 7ŒCBŒ12585 (2) August 24, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On May 11, 2001, Administrative Law Judge Jane Vandeventer issued the attached decision.  The Respon-dent Employer filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent Employer filed a reply brief.  The General Counsel also filed cross-exceptions with a supporting brief, and the Respondent Employer filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent Em-ployer, Awrey Bakeries, Incorporated, Livonia, Michi-gan, its officers, agents, successors, and assigns; and the Respondent Union, Council 30, United Distributive Workers Union, Retail, Wholesale and Department Store Union, AFLŒCIO, Warren, Michigan, its officers, agents, and representatives, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraph 2(a) and reletter the subsequent paragraphs. ﬁ(a) Rescind and cease giving effect to the following provision in the collective-bargaining agreement: The Union agrees that its members shall not carry on any Union activities on Company time during working hours. . . .ﬂ 2.  Substitute the following for the new paragraph 2(b). ﬁ(b) Within 14 days after service by the Region, post at Respondent Employer™s Livonia, Michigan location and Respondent Union™s Warren, Michigan location, copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondents™ authorized representatives, shall be posted by the Re-spondents and maintained for 60 consecutive days in conspicuous places including all places where notices to employees and members are customarily posted.  Rea-sonable steps shall be taken by the Respondents to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pend-ency of these proceedings, the Respondent Employer has gone out of business or closed the facility involved in these proceedings, the Respondent Employer shall dupli-cate and mail, at its own expense, a copy of the notices to all current employees and former employees employed by the Respondent at any time since March 1, 2000.ﬂ                                                            g                                                           1 There were no exceptions to the judge™s finding that the Respon-dent Union violated Sec. 8(b)(1)(A) of the Act or to the recommended dismissal of the 8(a)(5) unfair labor practice allegation.  Judy A. Schulz, Esq., for the General Counsel. Russell S. Linden, Esq. (Honigman, Miller, Schwartz and Cohn), for the Respondent Employer. George M. Maurer Jr., Esq. (Maurer & Kalls), for the Respon-dent Union. DECISION STATEMENT OF THE CASE JANE VANDEVENTER, Administrative Law Judge.  This case was tried on February 5, 2001, in Detroit, Michigan.  The complaint alleges Respondent Employer violated Section 8(a)(1) and (5) of the Act by attempting to prevent an employee from attending a meeting between Respondent Employer and Respondent Union, and violated Section 8(a)(1) by threatening him with discipline if he attended the meeting.  The complaint also alleges Respondent Employer and Respondent Union vio-lated Section 8(a)(1) and 8(b)(1)(A) respectively by maintain-ing a clause in the collective-bargaining agreement which limits union activity in the workplace.  Both Respondents filed an-swers denying the essential allegations in the complaint.  After the conclusion of the hearing, the parties filed briefs which I have read. Based on the testimony of the witnesses, including particu-larly my observation of their demeanor while testifying, the documentary evidence, and the entire record, I make the followinFINDINGS OF FACT I.  JURISDICTION Respondent is a Michigan corporation with an office and place of business in Livonia, Michigan, where it is engaged in the manufacture and sale of baked goods.  During a representa-tive 1-year period, Respondent purchased and received at its Livonia facility goods valued in excess of $50,000 directly  2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 335 NLRB No. 6  AWREY BAKERIES 139from points outside the State of Michigan.  Accordingly, I find, 
as Respondent admits, that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
The Respondent Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  UNFAIR LABOR PRACTICES 
A. The Facts 
There are two aspects to this case.  One is a contract provi-
sion which the two Respondents have maintained in their col-
lective-bargaining agreement for many years.  The second is a 
single incident involving a union committeeman and his super-
visor which took place on August 28, 2000. 
The facts regarding the contract provision are simple and un-
disputed.  For many yearsŠthe parties estimate it is more than 
30 yearsŠRespondent Employer 
and Respondent Union have 
had a provision in the collective-bargaining agreement which 
reads as follows: 
 The Company agrees not to discriminate directly or indirectly 
against any employee or employees on account of service on 
the aforesaid Top Committee or for any other Union activity, 
or for communicating any grieva
nce to the Union or its duly 
authorized representatives. 
The Union agrees that its mem-
bers shall not carry on any Union activities on Company 
property during working hours
, except that members of the 
Top Committee may conduct the official business of their of-

fice during working hours. [Emphasis added.] 
 This provision occurs as the c
oncluding paragraph of the sec-
tion dealing with the procedure for filing of grievances.  The 
Top Committee referred to is a five-member committee of em-
ployees elected by the Union™s 
membership as their governing 
body.  The emphasized portion of the provision above is the 
portion which the General Counse
l alleges is overbroad and 
violates Section 8(a)(1) a
nd 8(b)(1)(A) of the Act. 
With respect to the incident on August 28, 2000,
1 there is 
very little factual dispute rega
rding it.  Douglas Wiseman has 
been one of the five elected members of the ﬁTop Committee,ﬂ 

the Union™s governing body, and was the only one of the Top 
Committee who worked on the night shift.  He testified that his 
normal duties as a committeeman were to meet with manage-
ment, to enforce the contract, and to participate in negotiations.  
He also testified that he was sometimes called upon to deal with 
grievances during the night shift if there were no steward pre-
sent at the time.   
Wiseman™s immediate supervisor was Mark Foukes, who 
worked on the day shift, and whose presence in the plant over-
lapped with Wiseman™s for only an hour or two each day.  Ac-
cording to Wiseman™s testimony,
 Foukes had stated to Wise-
man in late July or early August that he was to perform his 
union duties only on breaks and lunch.  On the morning of Au-
gust 28, Wiseman learned of a 
hastily-called m
eeting between the Top Committee and management concerning the assign-
ment of a bargaining unit employee to work in the retail baked 
goods store, which was not a part of the bargaining unit.  
                                                          
 1  All dates hereafter are in 
2000, unless otherwise specified. 
Wiseman began to go to the second floor of the plant in order to 

attend the meeting, when Foukes confronted him and told him that he did not want Wiseman to 
go to the meeting, and that he 
would be disciplined if he did so
.  Fouked denied the threat to 
discipline Wiseman, but admitted that he had insisted that 
Wiseman go back to work.  Foukes™ memory of the incident 
was not particularly clear.  Wiseman appeared to be a careful 
and conscientious witness and I credit him. 
Wiseman attended the meeting with management and the 
other Top Committee members.  After the meeting, which 
lasted a couple of hours, Wiseman spoke alone with Glen 
Korzyn, Respondent Employer™s 
director of human resources, 
about Foukes™ attempt to preven
t him from attending the meet-
ing and threat of discipline.  
Korzyn told Wiseman that he 
would talk to Foukes and straighten
 it out.  Korzyn testified that 
he did meet with Foukes after th
is and set him straight concern-
ing the committee™s necessary union activities.  Wiseman did 
not receive any discipline because he had attended the meeting, 
and has had no further problem
s with Foukes concerning his 
union duties since this 
meeting with Korzyn. 
B. Discussion and Analysis 
With respect to the contract
ual language, Respondents argue 
that because the language has be
en in the collective-bargaining 
agreement for so many years, has never, to their knowledge, 
been used to stifle employees™ 
Section 7 rights, and is properly 
read in the context of the grieva
nce procedure only, that it is not 
unlawful.  The Respondents argue 
that the ﬁextrinsic evidenceﬂ 
of past practice be considered in ﬁinterpretingﬂ the provision as 
a lawful one.  The General Counsel argues that the language is 
patently unlawful under 
Magnavox Co. of Tennessee, 415 U.S. 322 (1974), where the Supreme Court found unlawful an 

equally hoary and ancient agreed practice limiting employees™ 
rights to distribute literature on the plant premises.  The Su-
preme Court, while noting that
 a union may waive certain em-
ployee rights, i.e., the right to strike, in exchange for a griev-
ance and arbitration procedure, it may not waive the rights of 
employees ﬁto exercise their choice of a bargaining representa-
tive  . . .Šwhether to have no bargaining representative, or to 
retain the present one, or to obtai
n a new one . . . . The place of 
work is a place uniquely appropriate for dissemination of views 
concerning the bargaining representative and the various op-
tions open to the employees.  So long as the distribution is by 
employees to employees and so l
ong as the in-plant solicitation 
is on nonworking time, banning of 
that solicitation might seri-ously dilute Section 7 rights.ﬂ  
415 U.S. at 325.  The Board has 
continued to apply this doctrine to the relatively few cases 

which arise under it.  See, e.g., 
Belle of Sioux City
, 333 NLRB 98, 101 (2001); Mead Corp., 331 NLRB 509, 510 (2000); 
Summa Health System, 330 NLRB 1379, 1401 (2000). 
While in this case there was, 
with the exception of the Au-
gust 28 incident described above, neither enforcement of the 
provision nor any apparent intention to enforce it against em-
ployees, the very fact that it is in the collective-bargaining 
agreement for every employee to read would tend to dissuade 
employees from freely engaging in
 protected conduct at work.  
In the familiar phrase, it ﬁchillsﬂ employees™ exercise of their 
Section 7 rights.  Laidlaw Transit, 315 NLRB 79 (1994).  In  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140fact, the misapprehension under which Foukes suffered could 
well have had its origin in a reading of the defective language 
contained in the contract.  For these reasons I reject Respon-dents™ argument that the contra
ct language was, in practice, 
read as ﬁworking time,ﬂ not ﬁworking hours,ﬂ  I find that Re-spondent Employer has violated Section 8(a)(1) of the Act by 
the maintenance of this provision in the collective-bargaining 
agreement. 
With respect to the violation 
alleged against Respondent Un-
ion, however, the General Counsel was unable to cite any cases 
precisely on point.  While it is certainly true that unions have 
been held accountable under Section 8(b)(1)(A) for similar 
restrictions imposed upon employee
s™ Section 7 rights, such as 
restrictions on employees™ right
s to engage in intraunion cam-

paigning, dissent, or other critici
sm of the union or its current 
leadership, neither 
Magnavox
 nor any of the recent cases citing 
it involve a charge against a union.  
The General Counsel argues that ﬁby agreeing to the above 
described language, the Union ha
s not only unlawfully limited 
its own members [rights] to enga
ge in pro-union activity, but 
has [also] limited the ability of its members to engage in dissi-
dent union activity.ﬂ  Th
e General Counsel cites Letter Carriers 
(Postal Service)
, 316 NLRB 1294 (1995), in support of its ar-guments.  The Board, in that 
case, found that a union violated 
Section 8(b)(1)(A) by entering into a grievance settlement 

which prevented employees from di
stributing literature critical 
of the union™s leadership.  This case is analogous to the situa-

tion in the instant case.  It is also logically appealing to con-
clude that if an employer is to
 be held accountable for the col-
lective-bargaining agreement pr
ovision, a union who is equally 
a party to the provision should also be held accountable in the 
same way.  I therefore find that
 Respondent Union has violated 
Section 8(b)(1)(A) by agreeing to and maintaining in the collec-
tive-bargaining agreement the portion of the provision which 
restricts employees™ rights to ﬁcarry on union activities on com-
pany property during working hours.ﬂ 
Turning to the incident of August 28, I have found that, in-
deed, a first-line supervisor did attempt to prevent Wiseman 
from attending a union meeting w
ith management which was 
undisputedly part of his role as a Top Committeeman, and did 
threaten him with discipline.  However, it is apparent that 
Foukes was under a mistaken view
point as to what Wiseman 
could do by way of union activities during the workday.  It is 

equally apparent that after Korzyn educated him on the issue, 
he stopped attempting to limit 
Wiseman™s union activities.  
Wiseman, who knew better than Foukes what his rights to en-

gage in union activities were, at
tended the meeting without any 
further interference, and with
out suffering any discipline.  
Korzyn took action promptly, 
corrected Foukes™ erroneous views and behavior, and Wiseman has had no further problems 

with Foukes attempting to lim
it his union activities.   
The threat of discipline affected only one Top Committee 
member, and hung over Wiseman for only a couple of hours, 
while he was attending the meeting, before he could bring it to 
the attention of the director of human resources.  Especially in 
the context of a long and apparently good bargaining relation-
ship, it would be illogical and inequitable to find that this mo-
mentary misunderstanding, promptly
 ameliorated, constituted a refusal to bargain.  Under all the circumstances, I am unwilling 
to find that Respondent violated the law merely because one of 
its supervisors was imperfectly schooled in the collective-bargaining agreement and had to be corrected by a higher level 

manager, which was done as soon 
as Korzyn was told about the 
problem.  I dismiss the portion of the complaint which alleges 
that Respondent Employer violat
ed Section 8(a)(1) of the Act 
by Foukes™ threat of discipline and Section 8(a)(5) by his fruit-

less attempt to prevent Wiseman™s attendance at the meeting on 
August 28.  CONCLUSIONS OF LAW 
1. By maintaining a restrictive contractual provision limiting 
employees™ rights to engage in Section 7 activities, Respondent 
Employer has violated Sec
tion 8(a)(1) of the Act. 
2. By maintaining a restrictive contractual provision limiting 
employees™ rights to engage in Section 7 activities, Respondent 
Union has violated Section 8(b)(1)(A) of the Act. 
3. The violations set forth above
 are unfair labor practices af-
fecting commerce within the meaning of the Act. 
4. The complaint paragraphs alleging violations of Section 
8(a)(1) and (5) by Respondent Employer based on the incident 
of August 28 are dismissed. 
THE REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it be required to cease 

and desist therefrom and to take certain affirmative action nec-
essary to effectuate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent Employer, Awrey Bakeries, Incorporated, 
Livonia, Michigan, and Respondent Union, Council 30, United 
Distributive Workers Union, Reta
il, Wholesale and Department 
Store Union, AFLŒCIO, Warren, Michigan, their respective 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Maintaining or giving effect to the provision in their col-
lective bargaining agreement which reads ﬁThe Union agrees 
that its members shall not carry on any Union activities on 
Company property during working hours.ﬂ 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at Re-
spondent Employer™s Livonia, 
Michigan, location and Respon-
dent Union™s Warren, Michigan location, copies of the attached 
notice marked ﬁAppendix.ﬂ  Copi
es of the notice, on forms 
provided by the Regional Director for Region 7, after being 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 AWREY BAKERIES 141signed by the Respondents™ author
ized representatives, shall be 
posted by the Respondents and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondents to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
Employer has gone out of business or closed the facility in-
volved in these proceedings, the Respondent Employer shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since March 1, 2000. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES AND MEMBERS 
Posted by Order of the 
National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT
 maintain a provision in the collective bar-
gaining agreement which prohibi
ts employees from engaging in 
union activities on company property during working hours. 
WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce you in the exercise of rights guaranteed you 
by Section 7 of the Act. 
WE WILL
 rescind and cease giving effect to the following 
provision in the collective-bargaining agreement: 
 The Union agrees that its members shall not carry on any Un-
ion activities on Company property during working hours . . . 
 AWREY BAKERIES, INCORPORATED 
COUNCIL 30, UNITED DISTRIBUTIVE 
WORKERS UNION, RETAIL, WHOLESALE 
AND DEPARTMENT STORE UNION, AFLŒCIO 
  